Citation Nr: 1410826	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for cystic acne.

2.  Entitlement to service connection for paroxysmal supraventricular tachycardia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for numbness of the left cheek.

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for alcoholism, secondary to a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.
 
In March 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

In order to ensure that all potential psychiatric disorders are considered, the Board has recharacterized the claim on appeal as a claim for service connection for a psychiatric disability. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a psychiatric disability and alcoholism are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of claims for service connection for cystic acne, paroxysmal supraventricular tachycardia, hypertension, diabetes mellitus, a low back disability, a right knee disability, and numbness of the left cheek.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the March 2013 hearing before the Board, the Veteran stated that he wanted to withdraw claims on appeal for service connection for cystic acne, paroxysmal supraventricular tachycardia, hypertension, diabetes mellitus, a low back disability, a right knee disability, and numbness of the left cheek.  In a March 2013 statement, the Veteran reiterated his withdrawal request, noting that he was only continuing with his appeals for service connection for a psychiatric disability and alcoholism. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c)  (2013).

As a result of the Veteran's withdraw of his appeals, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn the claims on appeal except for the claims for service connection for a psychiatric disability and alcoholism.  Therefore, the Board does not have jurisdiction to review the appeals as to those withdrawn issues, and they are dismissed.


ORDER

The claim of entitlement to service connection for cystic acne is dismissed.

The claim of entitlement to service connection for paroxysmal supraventricular tachycardia is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to service connection for diabetes mellitus is dismissed.

The claim of entitlement to service connection for a low back disability is dismissed.

The claim of entitlement to service connection for a right knee disability is dismissed.  

The claim of entitlement to service connection for numbness of the left cheek is dismissed.


REMAND

At an October 2010 a VA PTSD examination, the examiner opined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis, and that instead he met the criteria for a diagnosis of depressive disorder.  However, the examiner did not provide an opinion whether the depressive disorder was related to service.  Thus, the Board finds the October 2010 VA PTSD examination is incomplete.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed psychiatric disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file currently includes outpatient treatment records dated through August 2012.  All outstanding medical records pertinent dated from August 2012 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding, pertinent, VA treatment records dated from August 2012 to the present.

2.  Then, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

(a) Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.

(b) If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and also state whether the diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(c)  Provide an opinion whether it is it at least as likely as not (50 percent probability or greater) that any psychiatric disability was incurred in or aggravated during the Veteran's active service.

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcohol dependence was caused by, or aggravated by, any diagnosed psychiatric disorder, to include PTSD. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


